Citation Nr: 1200932	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  00-16 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative residuals of right shoulder acromioclavicular separation with degenerative changes, currently evaluated as 30 percent disabling.  

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a back disability.
  
4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to March 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2000 and January 2002 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The February 2000 rating decision declined to reopen the previously-denied claims of entitlement to service connection for neck and back disabilities.  The January 2002 rating decision denied entitlement to a rating in excess of 30 percent for the service-connected right shoulder disability and denied entitlement to a TDIU.  The Veteran perfected appeals as to all of these issues.

In December 2003, the Veteran presented testimony on the above issues at a Board hearing before one of the undersigned Veterans Law Judges.  A transcript of this hearing was prepared and associated with the claims file.  

In September 2004, the Board found that new and material evidence had been received to reopen the claims of entitlement to service connection for disabilities of the neck and back and remanded these issues for further development and adjudication on the merits.  The Board further remanded the right shoulder and TDIU claims for further development.

In September 2008, the Veteran presented testimony on the above issues at a Board hearing before another one of the undersigned Veterans Law Judges.  A transcript of this hearing was prepared and associated with the claims file.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  When two hearings have been held by different Veterans Law Judges concerning the same issues, the law requires that the Board form a panel of not fewer than three Veterans Law Judges to decide those issues.  38 U.S.C. § 7102(a); 38 C.F.R. § 19.3.  Thus, a panel of three Veterans Law Judges has been formed to decide the issues addressed herein.  

In February 2009, the Board remanded this case for additional development, and the case has been returned for further appellate review.

In May 2011, the Veteran was sent a letter notifying him of the issues that would require a panel decision.  He was given the opportunity to testify at a personal hearing before the third panel member pursuant to Arneson v. Shinseki, 24 Vet. App. 379 (2011).  He waived this opportunity in writing in June 2011.

The Board notes that the September 2008 hearing included testimony on additional issues that were not discussed at the December 2003 hearing.  These issues will be addressed in a separate Board decision before the Veterans Law Judge who conducted the September 2008 hearing.  

The issues of entitlement to service connection for disabilities of the back and the neck and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's postoperative residuals of right shoulder acromioclavicular separation with degenerative changes is manifested by limitation of abduction to no less than 90 degrees with pain.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for right shoulder acromioclavicular separation with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2011)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes February 2003, September 2004, February 2005, and March 2009 evidentiary development letters in which the RO advised the appellant of the evidence needed to substantiate his increased rating claim.  The appellant was advised in these letters of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  The March 2009 letter, and letters from March 2006 and January 2007, advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board notes that these letters were not issued prior to the initial adjudication of the Veteran's claim in January 2002.  His claim, however, was subsequently readjudicated in the March 2006, January 2008, June 2008, and October 2010 supplemental statements of the case.  Thus, any deficiencies in the timeliness of these notice letters would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, VA medical records, available private medical records, and Social Security Administration (SSA) records.  

The RO also arranged for the Veteran to undergo VA examinations in September 2001, July 2005, and June 2009.  The Board finds that the September 2001 examination report is adequate for the purpose of determining entitlement to an increased rating.  The examiner elicited from the Veteran his history of complaints and symptoms and provided pertinent clinical findings detailing the results of the examination to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the examination report in this case provides an adequate basis for a decision.

As will be discussed in more detail below, the June 2005 VA examiner determined that, due to the Veteran's uncooperative behavior, a mental health evaluation was necessary before an examination could proceed.  No follow-up shoulder examination was conducted following the mental disorders examination, although an opinion on the Veteran's level of impairment was given in February 2006.  

The Veteran was subsequently scheduled for a new VA examination in June 2009.  However, he did not cooperate with the examiner.  (The VA examination report notes "Residuals of right shoulder: Veteran DECLINED examination of the same during this evaluation.")  Thus, range of motion figures were not obtained.   

VA's duty to assist a veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Olson v. Principi, 3 Vet. App. 480, 483 (1992).  In the case at hand, the Board finds that VA satisfied its duty to assist the Veteran to the extent possible under the circumstances by providing him multiple opportunities to be evaluated by VA examiners.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the law provides that the effective date of the award 'shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.'  38 U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) (2011); Harper v. Brown, 10 Vet. App. 125 (1997). 

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2011) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2011).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

The Veteran has claimed entitlement to an increased rating for postoperative residuals of right shoulder acromioclavicular separation with degenerative changes, which is currently rated as limitation of motion of the arm and assigned a 30 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Ratings assigned under this diagnostic code vary depending on whether a veteran's major (dominant) or minor (non-dominant) arm is being rated.  In the case at hand, the evidence reflects that the Veteran's right shoulder is his major shoulder, and thus the corresponding ratings will be applied.  Diagnostic Code 5201 assigns a 30 percent rating for limitation of motion of the major arm to midway between the side and shoulder level.  A 40 percent rating is assigned for limitation of motion of the major arm to 25 degrees from the side.

Normal range of motion for the shoulder is defined as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2011).

As discussed above, the record reflects that the Veteran declined to cooperate with a right shoulder evaluation during the June 2009 VA examination.  This examination had been directed by the Board's February 2009 remand, in part, because of a lack of recent evidence of record and because of indications that the Veteran's right shoulder disability had increased in severity since his last evaluation.  The Board has considered whether the Veteran's increased rating claim should be denied due to his failure to report for examination pursuant to 38 C.F.R. § 3.655(b).  However, given that the Veteran did report for and cooperate during examinations that occurred earlier in the claims process, the Board finds that it is more appropriate to attempt to evaluate his claim to the extent possible based on the probative evidence that is of record, such as the September 2001 VA examination report and a June 2002 VA medical record.

The September 2001 VA examination report notes internal and external rotation to 90 degrees and forward elevation to 110 degrees.  Abduction was noted to 90 degrees and was stopped because of pain.  It was noted that the Veteran moved stiffly and was continuously holding his right elbow region.  The Veteran reported that he cannot fish and cannot use his right shoulder to mow the lawn or swim because of pain.  The examiner noted restriction of elevation in abduction in the right shoulder due to pain and noted that the Veteran's pain seemed disproportionate to physical findings.  

Also of relevance is a June 2002 VA medical record noting that the Veteran had rotation and abduction of the shoulder upgoing to about 100 degrees.  

The Veteran was also scheduled for a VA examination in July 2005.  However, the VA examiner did not conduct a thorough examination or provide range of motion findings because of a lack of cooperation from the Veteran.  Specifically, the examiner noted that "In an attempt to start off evaluation of the upper extremities I asked him to externally rotate both shoulders.  He was unable to do so stating simply ... that the shoulders did not externally rotate."  The examiner acknowledged that the Veteran has had right shoulder surgery but noted that the Veteran refused to rotate his healthy left shoulder as well.  The examiner suggested that the Veteran undergo a psychiatric evaluation before VA conducts additional orthopedic evaluation, stating that "I think that there are some really serious psychological problems here, which are muddying the water as far as orthopedic evaluation is concerned."

The Veteran underwent a VA mental disorders examination in November 2005.  The examiner diagnosed generalized anxiety disorder and recurrent major depression.  Based on review of the claims file and interview and testing of the Veteran, the psychologist opined that the Veteran "does not appear to be intentionally malingering, however it is likely that his subjective perception is that his physical condition is worse than the objective findings can confirm."  She also noted that "Other patients with similar profiles tend to transfer their emotional distress into physical complaints."

The Veteran was again scheduled for a VA joints examination in February 2006.  The resulting examination report does not actually note range of motion, but merely states that the Veteran "has a very significant loss of motion in the right shoulder."  

Based on the above, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's right shoulder disability, as none of the above evidence suggests limitation of motion of the major arm to 25 degrees from the side.  Rather, the current 30 percent rating, which is assigned for limitation of motion of the major arm to midway between the side and shoulder level, is justified by the September 2001 VA examination report finding of limitation of abduction to 90 degrees out of a total of 180 degrees.  

In denying this claim, the Board acknowledges that, aside from the limitation of abduction due to pain that was noted in the September 2001 examination report, the above evidence does not expressly discuss additional limitations on repetitive movement or functional loss due to weakness, fatigability, incoordination, or pain on movement.  The Board further acknowledges that the February 2006 VA examination report's description of the Veteran's limitation of motion of the right shoulder as "very significant" does not allow for application of the rating criteria of Diagnostic Code 5201.  As noted above, however, these deficiencies were intended to be rectified by the June 2009 VA examination.  However, VA was unable to obtain this information during the June 2009 examination because the Veteran did not cooperate with the examiner. 

The Board notes that the Veteran is currently in receipt of a 30 percent rating for his right shoulder disability.  This rating contemplates a significant limitation of motion of the shoulder.  However, the evidence of record does not indicate that the Veteran's right shoulder is limited in motion to 25 degrees from the side.  Therefore, a rating in excess of 30 percent under Diagnostic Code 5201 is not warranted.

The Board has also considered whether an increased rating may be assigned under an alternative diagnostic code.  Disabilities of the shoulder and the arm are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5200 through 5203.  Of these, the Board need not consider Diagnostic Code 5203 (impairment of the clavicle or scapula), as it does not allow for a rating in excess of 20 percent.  

Diagnostic Code 5200 applies to ankylosis of the shoulder.  An increased rating is not available under this diagnostic code, however, because the evidence of record reflects that there is no ankylosis present.  

Diagnostic Code 5202, which pertains to impairment of the humerus, assigns a 50 percent rating for fibrous union of the humerus, a 60 percent rating for nonunion (false flail joint), and an 80 percent rating for loss of head (flail shoulder) of the major shoulder.  In the absence of evidence of any of these conditions, however, an increased rating under Diagnostic Code 5202 is not warranted.

In short, the Board finds that the disability picture represented by the above evidence does not meet the criteria for a rating in excess of 30 percent for the Veteran's postoperative residuals of right shoulder acromioclavicular separation with degenerative changes.  As the evidence preponderates against the claim, the benefit-of-the-doubt doctrine is inapplicable, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

The Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected right shoulder disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased evaluation for postoperative residuals of right shoulder acromioclavicular separation with degenerative changes, currently evaluated as 30 percent disabling, is denied.  


REMAND

The Veteran has also claimed entitlement to service connection for disabilities of the head and neck.  He essentially contends that these disabilities occurred during the approximately 25 parachute jumps he performed in service or as a result of an injury he sustained while competing in a judo match.  

The Board notes that the Veteran's service treatment records reflect that he sought treatment for an upper back strain in May 1963 after he was thrown onto his right shoulder in a judo match.  The Veteran has also submitted a parachute jump log reflecting that he performed approximately 25 jumps while in service.  The log reflects that the Veteran was injured when he hit his back during one of the jumps.   Other service treatment records reflect back-related complaints that were not believed to be musculoskeletal in nature.

Following his separation from service, the Veteran has reported ongoing complaints regarding his back and his neck.  He has also consistently reported that he injured his neck in the judo match.  

The Veteran first filed a service connection claim for a neck disability in June 1965.  

A July 1965 certificate from the Veteran's attending physician notes that the Veteran received 21 treatments for his back from October 1964 through February 1965.  It noted that physical examination of the back and distal palpation revealed severe pain in the lower thoracic and lower lumbar areas.  Radiological examinations revealed subluxations of thoracic vertebrae 1, 2, 6, 10, and 11, and     of lumbar vertebrae 4 and 5.  This record diagnoses moderate to severe sprain of the lower thoracic and lower lumbar spine and spasm and contractions of the musculature in these regions.

The August 1965 VA examination report notes that the Veteran's back was well-formed and that there was no limitation of motion in the lower portion of the back.  Service connection for a neck condition and acute back strain residuals was denied in a September 1965 rating decision.  

Pain from the lower neck region to the mid-back was noted on a July 1972 VA examination report.  Full range of motion in the back and the neck was noted in the June 1977 VA examination.  A September 1986 radiology report notes early spondylosis in the Veteran's lumbosacral spine and an old thoracic spine injury that appeared to have involved the disc space between T10 and T11.  Degenerative osteoarthritis of the thoracic spine and degenerative changes of the lumbosacral and cervical spines were noted in a July 1991 radiology report.  An October 1991 letter from the Veteran's chiropractor assesses that it appears the Veteran's in-service parachute injury, among other things, caused soft tissue damage to the cervical spine, which has led to degenerative joint and disc disease. 

A September 1999 VA joints examination report diagnoses cervical spondylosis but provides no etiology opinion.  

Diagnoses of degenerative arthritis of the neck, thoracolumbar spine, and central thoracic spine were noted on a June 2002 VA examination report, and a negative etiology opinion was provided.  The examiner noted that x-rays were negative for thoracolumbar compression fractures, which does not correspond to the Veteran's historical data, and that the Veteran's chronic back pain was consistent with degenerative arthritis.  The rationale for this opinion was that x-rays were negative for fractures and there was a lot of degenerative arthritis.  

A February 2006 VA examination report opines that, based solely on the Veteran's medical records, the Veteran does not have any disability of his neck or lower back due to activities which occurred while he was on active duty.  

A June 2009 VA examination report diagnoses degenerative disc disease of the cervical spine and degenerative arthritis of the lumbar and thoracic spines.  With respect to the cervical and lumbar spine conditions, the examiner noted that there is no supporting evidence that these conditions were found on or exacerbated by military service.  The examiner noted it would be mere speculation to discuss the 1990 airplane crash landing as the cause of these conditions, as there is no radiological evidence of his condition at the time of separation as compared to immediately before or immediately after the airplane crash landing.  The examiner also provided a positive etiology opinion with negative supporting rationale for the thoracic spine disability.  

In addition to the above, the Board notes that the Veteran was a chiropractor for many years.  The Veteran himself has asserted that he sustained a T10, 11, and 12 compression fracture as a result of the judo match injury or a parachute landing.  His personal statements, multiple service connection claims, and VA and private medical records reflect that he was alleging service-connected neck and back disabilities as early as July 1965.  

Given the allegations of continuity of symptomatology and the ample evidence from prior to the May 1990 plane crash, the Board finds the June 2009 VA examiner's rationale to be inadequate for the purpose of deciding this claim.  In particular, the Board notes that the examiner has provided no rationale to support his conclusion that "There is no supporting evidence that these conditions were found on or exacerbated by military service."  This opinion does not address the in-service complaint of an upper back strain following the judo injury or the Veteran's documentation of having hurt his back on a parachute jump.  Nor does it address the Veteran's own repeated assertions of neck and back pain beginning just over one year following his separation from service.  

Nor does the Board consider the examiner's opinion with respect to the May 1990 plane crash to be adequate.  While the examiner's assertion that "there is no radiological evidence of his condition at the time of separation as compared to immediately before or immediately after the airplane crash landing" is true, the Board notes that the examiner did not even consider whether the radiology reports from July 1965, September 1986, and July 1991, for example, would be adequate for purposes of rendering an opinion.  While the significance of the plane crash may be rendered moot by a negative etiology opinion with respect to the in-service injuries, the Board finds that the June 2009 opinion does not resolve the question of whether the Veteran has a neck or back disability as a result of service in a satisfactory manner.

Given the above inadequacies, the Board finds that a remand for a new VA examination and etiology opinion is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Finally, the claim for TDIU is inextricably intertwined with the claims of entitlement to service connection for disabilities of the neck and the back that are being remanded in this decision and service connection for an acquired psychiatric disability and residuals of a cranial injury that are being remanded in a separate decision.  Consideration of the TDIU claim must also take into account the claim of entitlement to service connection for a bilateral knee disability that was granted in a separate Board decision.  Therefore, the Board must defer consideration on this issue until such time as the necessary evidentiary development is completed.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).


Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any current neck and back disability.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should identify any pertinent pathology found and should diagnose any current neck and back disability.  As to any such disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred or aggravated as a result of the Veteran's military service, to include the 1963 judo accident or in-service parachute jumps.  

For purposes of this opinion, the examiner is to presume that the Veteran landed on his shoulder and head when he was thrown during a judo match, and that the Veteran injured his back on a parachute jump.

The examiner is also requested to address the Veteran's post-service history, to include the May 1990 airplane crash landing, in the context of determining whether the Veteran had a pre-existing injury from service that was aggravated by the plane crash.  The examiner should discuss any pertinent service treatment records, the Veteran's own repeated reports of neck and back disability, and his pre- and post-May 1990 plane crash medical records in providing this opinion.  Any opinion expressed must be accompanied by a complete rationale.

2.  After the development requested above has been completed, again review the record, including the Veteran's TDIU claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________     		___________________________
           MARK F. HALSEY                                              MICHAEL LANE               
	Veterans Law Judge                                             Veterans Law Judge
     Board of Veterans' Appeals                                 Board of Veterans' Appeals                             



___________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


